camNAL                                         08/30/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0144


                                        DA 22-0144
                                                                        Fi

                                                                         AUG 3 0 2022
 STATE OF MONTANA,                                                    Bowen Greenwood
                                                                    Clerk of Suprerne Court
                                                                       State of Montana
              Plaintiff and Appellee,
       v.                                                           REMAND
                                                                     ORDER
 ROBERT L. WITHEROW,

              Defendant and Appellant.



       Robert L. Witherow was convicted of one count of Driving Under the Influence
after a trial in Mineral County Justice Court, and thereafter appealed to the District Court
for a trial de novo. Witherow moved to dismiss the charge for violation of his right to
speedy trial, which the District Court denied without a written order. Thus, the court did
not enter any explicit findings or provide a discussion of the factors to be weighed in a
speedy trial analysis. See State v. Ariegwe, 2007 MT 204, 338 Mont. 442, 167 P.3d 815.
The parties then negotiated a plea agreement, and Witherow entered a guilty plea. On
appeal, he challenges the District Court's denial of his speedy trial motion.
       Witherow argues that, "[t]o the extent the [District Court's] reasons are even known
without a written order, the denial is clearly erroneous as it is not supported by substantial
credible evidence in the record and clearly a mistake has been made." The State argues the
case should be remanded for entry of findings of fact, conclusions of law, and the Ariegwe
balancing analysis, offering that "[t]he district court's offhand remark in a status hearing
that the delay was 'probably' institutional delay cannot substitute for precise attributions
and analysis of culpability of delay. Without the district court doing so, this Court cannot
scrutinize whether its decision is correct. . . . Appellate review is impossible."
       Review of the District Court's ruling on Witherow's motion to dismiss will
necessarily require an assessment of the reasons and responsibility for the delay, including
factual findings and the court's balancing of the Ariegwe factors. This Court cannot
undertake consideration of the ruling on the motion without having the benefit of the
court's rationale. Therefore, we remand this matter to the District Court for the purpose of
"making appropriate findings of fact and conclusions of law regarding [Witherow's]
constitutional speedy-trial claim." City of Helena v. Heppner, 2015 MT 15, ¶ 20, 378
Mont. 68, 341 P.3d 640; see also Remand Order, State v. Bertelsen, DA 17-0555, April 16,
2019. The District Court may employ such further proceedings or filings from the parties
as it deems necessary, in its discretion, to enter its order.
       Upon entry of the District Court's order, and return of the record to this Court,
Witherow will have 30 days to file a supplemental appellant's brief, and appellate briefing
will continue thereafter in accordance with the Rules of Appellate Procedure.
       IT IS SO ORDERED.
       The Clerk of this Court is directed to mail copies hereof to counsel of record for the
parties, and to the District Court. The Clerk will return the record to the District Court for
use upon remand.
       DATED             Ò   day of August, 2022.



                                                                Chief Justice




                                                2